Citation Nr: 1518031	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  07-25 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate and urinary tract disorders, to include as due to herbicide exposure, or as secondary to service connected residuals of a pilonidal cystectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January  to November 8, 1968, which included service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In his August 2007 VA Form 9, the Veteran requested a hearing before the Board.  However, in February 2008, the Veteran withdrew his request for a hearing.  Nevertheless, the requirements to afford him the opportunity for a hearing have been met. 38 C.F.R. § 20.700 (2014).  

The Board previously remanded this matter in March 2011 and again in January 2014 for further development and is now ready for adjudication.  


FINDING OF FACT

The preponderance of competent evidence of record shows that the Veteran's current prostate and urinary tract disorders did not have onset during his active service and were not attributanle to his active service or toxic herbicide exposure, nor are they related to a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for prostate and urinary tract disorders, to include as due to herbicide exposure, or as secondary to service connected residuals of a pilonidal cystectomy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in August 2005.  

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service medical records and VA treatment records with the claims file.  VA provided the Veteran adequate examinations and obtained adequate expert opinions.  The examiners considered the relevant history of the Veteran's conditions, provided detailed descriptions of those conditions, and provided analysis to support the conclusions reached.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of these claims.


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

VA examinations performed in February 2012, March 2014 and July 2014 diagnosed the Veteran with prostate hypertrophy.  Further, the July 2014 VA examination also diagnosed the Veteran with erectile dysfunction and chronic nonbacterial prostatitis.  In addition, the July 2014 VA examination diagnosed the Veteran with voiding dysfunction.  These diagnoses satisfy the first element of a service connection claim.  

Regarding the in-service element of a service connection claim, the law provides that a veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the Veteran was exposed to an herbicide agent during service, prostate cancer a disease for which service-connection will be presumed, if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  

The Veteran claims his prostate and urinary tract disorders are due to herbicide exposure.  The Veteran's service records reflect that he had service in Vietnam and his personnel file documents that the Veteran received the Vietnam Service Medal.  Moreover, the July 2012 Herbicide Exposure Verification Review memo indicates "the Veteran's claimed service within Vietnam should be conceded because the Veteran was stationed in Vietnam from June 25, 1968 to at least August 7, 1968".  However, the Veteran's present diagnosis of benign prostate hypertrophy is not a disease in which service-connection will be presumed based on service in Vietnam.

Notwithstanding the fact the Veteran's condition is not eligible for the herbicide exposure presumption; the in-service element of a service connection claim can be otherwise proven by service treatment records and medical opinions.   Brock v. Brown, 10 Vet. App. 155 (1997).  

The evidence of record, however, does not document in-service treatment or existence of the Veteran's present disorders.  Significantly, the Veteran's October 1968 Report of Medical History for purpose of discharge does not document any concerns with his prostate or urinary tract.  Moreover, the Veteran's Medical Examination for purposes of discharge had a normal clinical evaluation and no issues with his prostate or urinary tract noted.  In addition, the Veteran's service treatment records do not document any treatment for the Veteran's prostate or urinary tract while in service.  Indeed, the Veteran has not asserted that he has experienced prostate and urinary tract symptoms since service.  

Next, while the Board has considered whether the Veteran's urinary tract and prostate disorders are otherwise related to service, the evidence does not indicate such a relationship.  To the contrary, at a July 2014 VA examination, the examiner found that the Veteran's prostate and urinary tract disorders were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of this opinion, the examiner indicated the Veteran's October 1968 hardship examination had no documentation of urinary or prostate problems, as previously discussed.  Significantly, the Veteran has not competent presented evidence that supports such a relationship.  

Moreover, this VA examiner also opined that it was less likely than not that the condition is caused by either herbicide exposure or microwave radiation because the service treatment records showed no complaints of genitourinary symptoms and the Veteran's diagnosis of benign prostatic hypertrophy as well as voiding dysfunction and erectile dysfunction with possible chronic prostatitis have not been determined to have a positive association with herbicide exposure.  Therefore, service connection is not warranted on this basis. 

As for the Veteran's assertions that his urinary tract and prostate disorders are related to a service-connected disability, service connection is also not warranted on this basis. 38 C.F.R. § 3.310 (2014).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition

Specifically, "secondary service connection" is a theory of entitlement addressed by regulation.  It means that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless there was medical evidence showing the baseline level of severity of the nonservice-connected disease or injury before such was worsened beyond its natural progress by the service-connected disease or injury.  38 C.F.R. § 3.310(b).

In response to that contention, the July 2014 examiner opined it was less likely than not that the Veteran's prostate and urinary tract disorders are caused by the Veteran's service-connected pilonidal cystectomy.  In support of this opinion, the examiner stated that:
Having a remote history of infected pilonidal cyst status post incision and drainage in no way infers a connection with the development of benign prostatic hypertrophy, erectile dysfunction, chronic prostatitis, and a voiding dysfunction.  Pilonidal cyst primarily occurs at the bottom of the tailbone near the crack of the buttocks.  It is an abnormal painful pocket of pus and debris that occurs within the skin.  It is not in proximity to the genital urinary system in a male.  The formation and sequelae of pilonidal cyst do not involve the prostate gland.

The Board finds the July 2014 examiner's opinions to be well reasoned and thorough, having considered the entire record, including service treatment records, as well as the Veteran's historical accounts and providing specific medical evidence for the opinions rendered.  Therefore, the July 2014 examination report warrants probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his prostate and urinary tract disorders to his active service, his exposures during service, and to his service-connected disability.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his prostate disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because benign prostate hypertrophy is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's prostate and urinary tract symptoms are found to lack competency.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for prostate and urinary tract disorders, to include as due to herbicide exposure, or as secondary to service connected residuals of a pilonidal cystectomy.  Therefore, those claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for prostate and urinary tract disorders, to include as due to herbicide exposure, or as secondary to service connected residuals of a pilonidal cystectomy is denied.




____________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


